DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 	              Allowable Subject Matter
2.	Claims 1-5, 7-17 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Wherein the artificial intelligence processor is configured to generate second information for controlling the electric component in accordance with first information related to at least one of the human-powered vehicle, a rider of the human-powered vehicle, and an environment of the human-powered vehicle, the artificial intelligence processor is configured to update the learning model via a learning algorithm using a neural network to change a process for Page 2 of 15Application No. 16/505,578 Application Filing Date: July 8, 2019 Docket No. SHM19309generating the second information in accordance with the first information and an operation of the operation device including remaining claim limitations. 
As per independent claim 2: A communication device in wireless communication with an external computing device, the communication device being configured to receive third information related to a process for generating the second information transmitted from the[[an]] external computing device, wherein the artificial intelligence processor is configured to change the process for generating the second information by updating the learning model via a learning algorithm using a neural network including remaining claim limitations.
As per independent claim 15: Wherein the artificial intelligence processor is configured to generate second information for controlling the electric component in accordance with first information related to at least one of the human-powered vehicle, a rider of the human-powered vehicle, and an environment of the human-powered vehicle, Page 6 of 15Application No. 16/505,578 Application Filing Date: July 8, 2019 Docket No. SHM19309the artificial intelligence processor is configured to change a process for generating the second information by updating the learning model via a learning algorithm using a neural network, and the communication device is configured to transmit the first information and information related to an operation of the operation device to the external computing device and receive third information related to the process for generating the second information from the external computing device including remaining claim limitations.
As per independent claim 16: The first artificial intelligence processor is configured to change a process for generating the second information by updating the first learning model via a learning algorithm using a neural network; a second artificial intelligence processor including a second learning program, the second artificial intelligence processor being configured to generate third information related to the process for generating the second information in accordance with the first information and the operation of the operation device; and a transmitter configured to transmit the third information generated by the second artificial intelligence processor to the communication device of the human-powered vehicle control device including remaining claim limitations.

                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,522,033 to Takamoto discloses a bicycle control system.

5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846